DETAILED ACTION
The following Office Action is in response to the Amendment filed on July 1, 2022 and the Examiner-Initiated Interview held on August 25, 2022.  Claims 1-30 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on July 1, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,369,337 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Concerning the “4. Response to the Double Patenting Rejections” section on pages 9-10 of the Applicant’s Response filed on July 1, 2022, the filing of the Terminal Disclaimer on July 1, 2022 has obviated the necessity of the double patenting rejections.  Therefore, the rejections are withdrawn.
Concerning the “5. Response to the Rejections under 35 U.S.C. § 102” section on page 10 of the Applicant’s Response filed on July 1, 2022, the applicant’s arguments have been fully considered, and they are persuasive.  The amendments to claims 1, 28, and 29 have distinguished the claims from the pending rejections under 35 U.S.C. §102(b).  Therefore, the rejections of the claims are withdrawn.
Concerning the “6. Response to Rejections under 35 U.S.C. §103” section on pages 10-12 of the Applicant’s Response filed on July 1, 2022, the applicant’s arguments have been fully considered, and they are persuasive.  The applicant argues that the secondary references do no cure the deficiencies of the Garrison reference, and the examiner agrees.  Therefore, the rejections are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Kray on August 25, 2022.

The application has been amended as follows: 

IN THE CLAIMS:

Claim 3 cancelled

Allowable Subject Matter
Claims 1, 2, and 4-30 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art references alone or in combination with other references teaches each and every limitation of the independent claims. The closest art of record are the Garrison and Binmoeller references.  The Garrison reference teaches a balloon dilation catheter having similar structure as that of the claimed invention, but does not teach the handle defining a slot extending a longitudinal length of the handle, and wherein the moveable shaft advancing member is configured to translate along the slot, it additionally does not teach the movable shaft advancing member located on the handle, wherein the handle has a continuous surface between the proximal end of the handle and the distal end of the handle given the handle was interpreted as being the combined hubs of the telescoping catheters, and it does not teach a movable shaft advancing member located between the proximal end and the distal end of the handle, wherein the movable shaft advancing member is configured to move relative to the handle given the movable shaft advancing member is attached to the handle in the way the Garrison reference is interpreted.  Furthermore, no motivation or rationale could be found to modify the Garrison reference to include any of these features.  The Binmoeller reference also teaches a balloon dilation catheter having a similar structure to that of the claimed invention, but does not teach the inner guide member having a blunt distal end, and the reference teaches away from having the inner guide member having a blunt distal end given the inner guide member is a needle which is intended to pierce a patient’s skin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        8/23/2022